Case 2:13-cr-20827-MFL-LJM ECF No. 85, PageID.1080 Filed 02/17/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                 CR. 13-CR20827-1
                                            HON. MARIANNE BATTANI
        Plaintiff,

  vs.

  LARRY O’NEIL WALKER II

        Defendant.
                                      /

             MOTION TO TERMINATE SUPERVISED RELEASE

        Now Comes Larry O’Neil Walker II by and through his attorney,

  Steven Scharg and moves this Court to terminate his supervised release

  saying to the Court as follows:

        1. On March 31, 2014 Defendant was convicted of violation of 18

  USC Section 111(a)(1) and 111(b).

        2. The government’s position at sentencing was that the advisory

  guidelines range was 92-115 months and Defendant should be

  sentenced to 108 months. On July 22, 2014 it was determined that the

  advisory guideline range was 63 to 78 months. Defendant was

  sentenced to the custody of the Bureau of Prisons for 78 months and a

  supervised release term of three years.


                                      1
Case 2:13-cr-20827-MFL-LJM ECF No. 85, PageID.1081 Filed 02/17/21 Page 2 of 6




          3. Larry O’Neil Walker was released from custody on July 12,

  2019.

          4. Mr. Walker promptly obtained gainful employment at

  Premiere Supportive Services in 2019 where he worked until finding

  better paying employment with DPHC Services, LLC (ID# 802543867,

  Newport, Michigan) which provides home care services including

  grocery shopping, meal preparation, housework and errand assistance.

  Undersigned has written communication confirming employment since

  October 5, 2020 as a maintenance attendant who has demonstrated a

  good work ethic, dedication and attitude. He is an exemplary employee.

          5. Mr. Walker is well on the road to being a productive

  responsible citizen who wants to serve as a supportive role model for

  his children. He adamantly rejects the idea of becoming involved in

  criminal or unacceptable behavior. He has not intent on putting himself

  in any position which could cause a reappearance in the criminal justice

  system. Undersigned conferred with United States Probation Officer,

  Danielle Imprada who said Mr. Walker has had no violations, no

  incidents, and “has been in full compliance”.

          6. Well more than a year of supervised release has expired and

  this Court enjoys the discretion to terminate supervised release at this


                                       2
Case 2:13-cr-20827-MFL-LJM ECF No. 85, PageID.1082 Filed 02/17/21 Page 3 of 6




  time pursuant to 18 USC Section 3583(e).

        WHEREFORE, Larry O’Neil Walker II respectfully moves this

  Honorable Court for an order terminating supervised release.




                          Respectfully submitted,


                        /s/Steven Scharg
                        STEVEN SCHARG P43732
                        Attorney for Defendant Walker
                        615 Griswold, Suite 1120
                        Detroit, Michigan 48226
                        (313) 300-0214
                        Scharg1924@gmail.com
  Dated: February 16, 2021




                                     3
Case 2:13-cr-20827-MFL-LJM ECF No. 85, PageID.1083 Filed 02/17/21 Page 4 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                   CR. 13-CR20827-1
                                              HON. MARIANNE BATTANI
          Plaintiff,

  vs.

  LARRY O’NEIL WALKER II

          Defendant.
                                        /


                   MEMORANDUM IN SUPPORT OF MOTION

          Title 18 USC Section 3583(e) provides for modification of

  conditions of supervised release. The statute allows for the termination

  of supervised release and discharge at any time after expiration of one

  year.

          This Court has the discretion and latitude to consider a broad

  range of factors See United States v Spinelle, 41 F3d 1056 (6th Cir 1994);

  United States v Pregent, 190 F3d 279, 282 (4th Cir 1999); United States v

  Suber, 75 Fed Appx. 442 (6th Cir 2003).

          For those reasons previously stated in these papers Larry O’Neil

  Walker respectfully requests that this Honorable Court terminate his



                                       4
Case 2:13-cr-20827-MFL-LJM ECF No. 85, PageID.1084 Filed 02/17/21 Page 5 of 6




  supervised release.



                          Respectfully submitted,


                        /s/Steven Scharg
                        STEVEN SCHARG P43732
                        Attorney for Defendant Walker
                        615 Griswold, Suite 1120
                        Detroit, Michigan 48226
                        (313) 300-0214
                        Scharg1924@gmail.com
  Dated: February 16, 2021




                                     5
Case 2:13-cr-20827-MFL-LJM ECF No. 85, PageID.1085 Filed 02/17/21 Page 6 of 6




                         CERTIFICATE OF SERVICE


        I hereby certify that I served Assistant U.S. Attorney, Eaton Brown,

  with a copy of this Motion by ECF filing on February 17, 2021.




                          Respectfully submitted,


                          /s/Steven Scharg
                          STEVEN SCHARG P43732
                          Attorney for Defendant Walker
                          615 Griswold, Suite 1120
                          Detroit, Michigan 48226
                          (313) 300-0214
                          Scharg1924@gmail.com




                                      6
